Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of November 3, 2017, by and
between AVINGER, INC., a Delaware corporation, (the “Company”), LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Dollars ($15,000,000) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”).  The shares of Common Stock to
be purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “Accelerated Purchase Date” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, the
Business Day immediately following the applicable Purchase Date with respect to
the corresponding Regular Purchase referred to in Section 2(b) hereof.

 

(b)                                 “Accelerated Purchase Minimum Price
Threshold” means, with respect to any Accelerated Purchase made pursuant to
Section 2(b) hereof, the greater of (i) seventy-five percent (75%) of the
Closing Sale Price on the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in Section 2(b) hereof and (ii) the
per share price set forth by the Company in the applicable Accelerated Purchase
Notice.

 

(c)                                  “Accelerated Purchase Notice” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to buy a specified Accelerated Purchase Share Amount on the applicable
Accelerated Purchase Date pursuant to Section 2(b) hereof at the applicable
Accelerated Purchase Price.

 

(d)                                 “Accelerated Purchase Price” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, the
lower of (i) ninety-seven percent (97%) of the VWAP during (A) the entire
trading day on the applicable Accelerated Purchase Date, if (1) the volume of
shares of Common Stock traded on the Principal Market on the applicable
Accelerated Purchase Date has not exceeded the applicable Accelerated Purchase
Share Volume Maximum and (2) the Sale Price on the applicable Accelerated
Purchase Date has not fallen below the applicable Accelerated Purchase Minimum
Price Threshold, or (B) the portion of the trading day on the applicable
Accelerated Purchase Date, beginning at the commencement of normal trading hours
on the applicable Accelerated Purchase Date until the earlier of (1) such time
that the volume of shares of Common Stock traded on the Principal Market on the
applicable Accelerated Purchase Date has exceeded the applicable Accelerated
Purchase Share Volume Maximum and (2) such time that the Sale Price on the
applicable Accelerated Purchase Date has fallen below the applicable Accelerated
Purchase Minimum Price Threshold (such earlier time, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price on the applicable
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

--------------------------------------------------------------------------------


 

(e)                                  “Accelerated Purchase Share Amount” means,
with respect to any Accelerated Purchase made pursuant to Section 2(b) hereof,
the number of Purchase Shares directed by the Company to be purchased by the
Investor on an Accelerated Purchase Notice, which number of Purchase Shares
shall not exceed the lesser of (i) 1,500,000 and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the trading volume of
the Common Stock on the Principal Market during (1) the entire trading day on
the applicable Accelerated Purchase Date, if the Sale Price on the applicable
Accelerated Purchase Date has not fallen below the applicable Accelerated
Purchase Minimum Price Threshold, or (2) the portion of the trading day on the
applicable Accelerated Purchase Date, beginning at the commencement of normal
trading hours on the applicable Accelerated Purchase Date until such time that
the Sale Price on the applicable Accelerated Purchase Date has fallen below the
applicable Accelerated Purchase Minimum Price Threshold.

 

(f)                                   “Accelerated Purchase Share Percentage”
means, with respect to any Accelerated Purchase made pursuant to
Section 2(b) hereof, thirty percent (30%).

 

(g)                                  “Accelerated Purchase Share Volume Maximum”
means the number of shares of Common Stock traded on the Principal Market during
normal trading hours on the Accelerated Purchase Date equal to (i) the amount of
shares of Common Stock properly directed by the Company to be purchased on the
Accelerated Purchase Notice, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(h)                                 “Additional Accelerated Purchase Date”
means, with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, the Business Day (i) that is the Accelerated Purchase Date
with respect to the corresponding Accelerated Purchase referred to in
Section 2(c) hereof and (ii) on which the Investor receives, prior to 1:00 p.m.,
Eastern time, of such Business Day, a valid Additional Accelerated Purchase
Notice that the Investor is to buy Purchase Shares pursuant to
Section 2(c) hereof.

 

(i)                                     “Additional Accelerated Purchase Minimum
Price Threshold” means, with respect to any Additional Accelerated Purchase made
pursuant to Section 2(c) hereof, the greater of (i) seventy-five percent (75%)
of the Closing Sale Price on the Business Day immediately preceding the
applicable Additional Accelerated Purchase Date with respect to such Additional
Accelerated Purchase and (ii) the per share price set forth by the Company in
the applicable Additional Accelerated Purchase Notice.

 

(j)                                    “Additional Accelerated Purchase Notice”
means, with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, an irrevocable written notice from the Company to the
Investor directing the Investor to buy a specified Additional Accelerated
Purchase Share Amount on the applicable Additional Accelerated Purchase Date
pursuant to Section 2(c) hereof at the applicable Additional Accelerated
Purchase Price.

 

(k)                                 “Additional Accelerated Purchase Price”
means, with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, the lower of (i) ninety-seven percent (97%) of the VWAP
during the portion of the trading day on the applicable Additional Accelerated
Purchase Date, beginning at the later of (A) the applicable Accelerated Purchase
Termination Time with respect to the corresponding Accelerated Purchase referred
to in Section 2(c) hereof on such Additional Accelerated Purchase Date, (B) the
applicable Additional Accelerated Purchase Termination Time with respect to the

 

2

--------------------------------------------------------------------------------


 

most recently completed prior Additional Accelerated Purchase on such Additional
Accelerated Purchase Date, as applicable, and (C) the time at which all Purchase
Shares subject to all prior Accelerated Purchases and Additional Accelerated
Purchases (as applicable), including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement (such later of (i)(A), (i)(B) and (i)(C), the
“Additional Accelerated Purchase Commencement Time”), and ending at the earlier
of (X) 4:00 p.m., Eastern time, on such Additional Accelerated Purchase Date and
(Y) the earlier of (1) such time that the volume of shares of Common Stock
traded on the Principal Market on the applicable Accelerated Purchase Date from
and after the applicable Additional Accelerated Purchase Commencement Time has
exceeded the applicable Additional Accelerated Purchase Share Volume Maximum and
(2) such time that the Sale Price on the applicable Accelerated Purchase Date
from and after the applicable Additional Accelerated Purchase Commencement Time
has fallen below the applicable Additional Accelerated Purchase Minimum Price
Threshold (such earlier of clauses (i)(Y)(1) and (i)(Y)(2), the “Additional
Accelerated Purchase Termination Time”), and (ii) the Closing Sale Price on the
applicable Additional Accelerated Purchase Date (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(l)                                     “Additional Accelerated Purchase Share
Amount” means, with respect to any Additional Accelerated Purchase made pursuant
to Section 2(c) hereof, the number of Purchase Shares directed by the Company to
be purchased by the Investor on an Additional Accelerated Purchase Notice, which
number of Purchase Shares shall not exceed the lesser of (i) 1,500,000 and
(ii) an amount equal to (A) the Additional Accelerated Purchase Share Percentage
multiplied by (B) the trading volume of the Common Stock on the Principal Market
during the portion of the trading day on the applicable Additional Accelerated
Purchase Date beginning at the applicable Additional Accelerated Purchase
Commencement Time and ending at the earlier of (1) 4:00 p.m., Eastern time, on
such Additional Accelerated Purchase Date and (2) such time that the Sale Price
on the applicable Accelerated Purchase Date from and after the applicable
Additional Accelerated Purchase Commencement Time has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold.

 

(m)                             “Additional Accelerated Purchase Share
Percentage” means, with respect to any Additional Accelerated Purchase made
pursuant to Section 2(c) hereof, thirty percent (30%).

 

(n)                                 “Additional Accelerated Purchase Share
Volume Maximum” means the number of shares of Common Stock traded on the
Principal Market during normal trading hours on the Additional Accelerated
Purchase Date equal to (i) the amount of shares of Common Stock properly
directed by the Company to be purchased on the Additional Accelerated Purchase
Notice, divided by (ii) the Additional Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(o)                                 “Available Amount” means, initially, Fifteen
Million Dollars ($15,000,000) in the aggregate, which amount shall be reduced by
the Purchase Amount each time the Investor purchases shares of Common Stock
pursuant to Section 2 hereof.

 

(p)                                 “Average Price” means a price per Purchase
Share (rounded to the nearest tenth of a cent) equal to the quotient obtained by
dividing (i) the aggregate gross purchase price paid by the Investor for

 

3

--------------------------------------------------------------------------------


 

all Purchase Shares purchased pursuant to this Agreement, by (ii) the aggregate
number of Purchase Shares issued pursuant to this Agreement.

 

(q)                                 “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal or state law for the relief of debtors.

 

(r)                                    “Base Price” means a price per Purchase
Share equal to the sum of (i) the Signing Market Price and (ii) $0.056 (subject
to adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction that occurs on or after
the date of this Agreement).

 

(s)                                   “Business Day” means any day on which the
Principal Market is open for trading, including any day on which the Principal
Market is open for trading for a period of time less than the customary time.

 

(t)                                    “Closing Sale Price” means, for any
security as of any date, the last closing sale price for such security on the
Principal Market as reported by the Principal Market.

 

(u)                                 “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure or is information
otherwise reasonably expected to be treated in a confidential manner under the
circumstances of disclosure or by the nature of the information itself.
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party
without confidentiality restriction at the time of disclosure by the disclosing
party as shown by the receiving party’s files and records immediately prior to
the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality; or
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession. 
Confidential Information that is required by law to be disclosed by the
receiving party may be so disclosed, provided that (X) the receiving party
(1) gives the disclosing party prompt written notice, if legally permissible, of
such requirement prior to such disclosure and assistance, if legally
permissible, in obtaining an order protecting the information from public
disclosure and (2) will furnish only that portion of the Confidential
Information that is legally required to be disclosed, and (Y) any Confidential
Information so disclosed shall maintain its confidentiality protection for all
purposes other than such legally compelled disclosure.

 

(v)                                 “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(w)                               “DTC” means The Depository Trust Company, or
any successor performing substantially the same function for the Company.

 

4

--------------------------------------------------------------------------------


 

(x)                                 “DWAC Shares” means shares of Common Stock
that are (i) issued in electronic form, (ii) freely tradable and transferable
and without restriction on resale and (iii) timely credited by the Company to
the Investor’s or its designee’s specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program, or any similar program hereafter adopted by DTC performing
substantially the same function.

 

(y)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(z)                                  “Material Adverse Effect” means any
material adverse effect on (i) the enforceability of any Transaction Document,
(ii) the results of operations, assets, business or financial condition of the
Company and its Subsidiaries, taken as a whole, other than any material adverse
effect that resulted exclusively from (A) any change in the United States or
foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, (B) any change that generally affects the industry in which the Company
and its Subsidiaries operate that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (C) any change arising in
connection with natural disasters, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, or (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (iii) the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document to be performed as of the date of determination.

 

(aa)                          “Maturity Date” means the first day of the month
immediately following the thirty (30) month anniversary of the Commencement
Date.

 

(bb)                          “PEA Period” means the period commencing at 9:30
a.m., Eastern time, on the fifth (5th) Business Day immediately prior to the
filing of any post-effective amendment to the Registration Statement (as defined
herein) or New Registration Statement (as such term is defined in the
Registration Rights Agreement), and ending at 9:30 a.m., Eastern time, on the
Business Day immediately following, the effective date of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement).

 

(cc)                            “Person” means an individual or entity including
but not limited to any limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 

(dd)                          “Principal Market” means The NASDAQ Global Market
(or any nationally recognized successor thereto); provided however, that in the
event the Company’s Common Stock is ever listed or traded on The NASDAQ Capital
Market, The NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
American, the NYSE Arca or the OTC Bulletin Board (it being understood that as
used herein “OTC Bulletin Board” shall also mean any successor or comparable
market quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.) (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded
or any successor thereto.

 

5

--------------------------------------------------------------------------------


 

(ee)                            “Purchase Amount” means, with respect to any
Regular Purchase, any Accelerated Purchase or any Additional Accelerated
Purchase made hereunder, as applicable, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.

 

(ff)                              “Purchase Date” means, with respect to any
Regular Purchase made pursuant to Section 2(a) hereof, the Business Day on which
the Investor receives after 4:00 p.m., Eastern time, but prior to 5:00 p.m.,
Eastern time, of such Business Day a valid Regular Purchase Notice that the
Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.

 

(gg)                            “Purchase Price” means, with respect to any
Regular Purchase made pursuant to Section 2(a) hereof, the lower of: (i) the
lowest Sale Price on the applicable Purchase Date and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days ending on the Business Day immediately
preceding such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

(hh)                          “Regular Purchase Notice” means, with respect to
any Regular Purchase pursuant to Section 2(a) hereof, an irrevocable written
notice from the Company to the Investor directing the Investor to buy such
applicable amount of Purchase Shares at the applicable Purchase Price as
specified by the Company therein on the Purchase Date.

 

(ii)                                  “Sale Price” means any trade price for the
shares of Common Stock on the Principal Market as reported by the Principal
Market.

 

(jj)                                “SEC” means the U.S. Securities and Exchange
Commission.

 

(kk)                          “Securities” means, collectively, the Purchase
Shares and the Commitment Shares.

 

(ll)                                  “Securities Act” means the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

 

(mm)                  “Signing Market Price” means $0.318, representing the
consolidated closing bid price of the Common Stock on The NASDAQ Global Market
on the Business Day immediately preceding the date of this Agreement.

 

(nn)                          “Subsidiary” means any Person the Company
wholly-owns or controls, or in which the Company, directly or indirectly, owns a
majority of the voting stock or similar voting interest, in each case that would
be disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under
the Securities Act.

 

(oo)                          “Transaction Documents” means, collectively, this
Agreement and the schedules and exhibits hereto, the Registration Rights
Agreement and the schedules and exhibits thereto, and each of the other
agreements, documents, certificates and instruments entered into or furnished by
the parties hereto in connection with the transactions contemplated hereby and
thereby.

 

(pp)                          “Transfer Agent” means Computershare, Inc., or
such other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

6

--------------------------------------------------------------------------------


 

(qq)                          “VWAP” means in respect of an Accelerated Purchase
Date and an Additional Accelerated Purchase Date, as applicable, the volume
weighted average price of the Common Stock on the Principal Market, as reported
on the Principal Market.

 

2.  PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)                                 Commencement of Regular Sales of Common
Stock.  Upon the satisfaction of all of the conditions set forth in Sections 7
and 8 hereof (the “Commencement” and the date of satisfaction of such conditions
the “Commencement Date”) and thereafter, the Company shall have the right, but
not the obligation, to direct the Investor, by its delivery to the Investor of a
Regular Purchase Notice from time to time, to purchase up to Two Hundred and
Fifty Thousand (250,000) Purchase Shares (each such purchase a “Regular
Purchase”), at the Purchase Price on the Purchase Date; provided, however, that
(i) the Regular Purchase may be increased to up to Three Hundred Thousand
(300,000) Purchase Shares, provided that the Closing Sale Price of the Common
Stock is not below $0.50 on the Purchase Date, and (ii) the Regular Purchase may
be increased to up to Three Hundred and Fifty Thousand (350,000) Purchase
Shares, provided that the Closing Sale Price of the Common Stock is not below
$0.75 on the Purchase Date (all of which share and dollar amounts shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction); and provided, further,
however, that the Investor’s committed obligation under any single Regular
Purchase shall not exceed Five Hundred Thousand Dollars ($500,000).  If the
Company delivers any Regular Purchase Notice for a Purchase Amount in excess of
the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver a Regular Purchase Notice to
the Investor only if at least one (1) Business Day has passed since the most
recent Regular Purchase was completed (including the receipt by the Investor of
all Purchase Shares subject thereto as DWAC Shares in accordance with this
Agreement). Notwithstanding the foregoing, the Company shall not deliver any
Regular Purchase Notices during the PEA Period.

 

(b)                                 Accelerated Purchases.  Subject to the terms
and conditions of this Agreement, in addition to purchases of Purchase Shares as
described in Section 2(a) above, the Company shall also have the right, but not
the obligation, to direct the Investor by the Company’s delivery to the Investor
of an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount equal to the Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”). The
Company may deliver an Accelerated Purchase Notice to the Investor only on a
Purchase Date on which the Company also properly submitted a Regular Purchase
Notice for a Regular Purchase and the Closing Sale Price is not below $0.25 (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction). If the Company delivers any
Accelerated Purchase Notice for an Accelerated Purchase Share Amount in excess
of the limitations contained in the definition of Accelerated Purchase Share
Amount, such Accelerated Purchase Notice shall be void ab initio to the

 

7

--------------------------------------------------------------------------------


 

extent of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount which
the Company is permitted to include in such Accelerated Purchase Notice in
accordance herewith (which shall be confirmed in an Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice; provided that the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice. Upon completion of each Accelerated Purchase
Date, the Accelerated Purchase Share Amount and the applicable Accelerated
Purchase Price shall be set forth on a confirmation of the Accelerated Purchase
to be provided to the Company by the Investor (an “Accelerated Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
Accelerated Purchase Notices during the PEA Period.

 

(c)                                  Additional Accelerated Purchases.  Subject
to the terms and conditions of this Agreement, from and after the Commencement
Date, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor from time to time by the Company’s
timely delivery to the Investor of an Additional Accelerated Purchase Notice on
an Additional Accelerated Purchase Date, and the Investor thereupon shall have
the obligation, to buy Purchase Shares at the Additional Accelerated Purchase
Price on the Additional Accelerated Purchase Date in an amount equal to the
Additional Accelerated Purchase Share Amount (each such purchase, an “Additional
Accelerated Purchase”). The Company may deliver multiple Additional Accelerated
Purchase Notices to the Investor on an Additional Accelerated Purchase Date;
provided, however, that the Company may deliver an Additional Accelerated
Purchase Notice to the Investor only (i) on a Business Day that is the
Accelerated Purchase Date with respect to which the Company properly submitted
to the Investor an Accelerated Purchase Notice on a Purchase Date on which the
Company also properly submitted a Regular Purchase Notice for a Regular
Purchase, (ii) if the Closing Sale Price of the Common Stock on the Business Day
immediately preceding the Business Day on which such Additional Accelerated
Purchase Notice is delivered is not below $0.25 (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction), and (iii) if all Purchase Shares subject to all
prior Accelerated Purchases and Additional Accelerated Purchases, including,
without limitation, those that have been effected on the same Business Day as
the applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement. If
the Company delivers any Additional Accelerated Purchase Notice for an
Additional Accelerated Purchase Share Amount in excess of the limitations
contained in the definition of Additional Accelerated Purchase Share Amount,
such Additional Accelerated Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount which the Company is permitted to include in such
Additional Accelerated Purchase Notice in accordance herewith (which shall be
confirmed in an Additional Accelerated Purchase Confirmation (defined below)),
and the Investor shall have no obligation to purchase such excess Purchase
Shares in respect of such Additional Accelerated Purchase Notice; provided that
the Investor shall remain obligated to purchase the Additional Accelerated
Purchase Share Amount which the Company is permitted to include in such
Additional Accelerated Purchase Notice. Upon completion of each Additional
Accelerated Purchase Date, the Additional Accelerated Purchase Share
Amount(s) and the applicable Additional Accelerated Purchase Price shall be set
forth on a confirmation of the Additional Accelerated Purchase(s) to be provided
to the Company by the Investor (an “Additional Accelerated Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
Additional Accelerated Purchase Notices during the PEA Period.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Payment for Purchase Shares.   For each
Regular Purchase, the Investor shall pay to the Company an amount equal to the
Purchase Amount with respect to such Regular Purchase as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Investor receives such Purchase Shares, if such Purchase
Shares are received by the Investor before 1:00 p.m., Eastern time, or, if such
Purchase Shares are received by the Investor after 1:00 p.m., Eastern time, the
next Business Day. For each Accelerated Purchase and each Additional Accelerated
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Accelerated Purchase and Additional Accelerated
Purchase, respectively, as full payment for such Purchase Shares via wire
transfer of immediately available funds on the third Business Day following the
date that the Investor receives such Purchase Shares.  If the Company or the
Transfer Agent shall fail for any reason or for no reason to electronically
transfer any Purchase Shares as DWAC Shares in respect of a Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase (as applicable) within
three (3) Business Days following the receipt by the Company of the Purchase
Price, Accelerated Purchase Price or Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(d), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then the Company shall, within
three (3) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total (A) Purchase Price for such Regular Purchase plus
the total Accelerated Purchase Price for such Accelerated Purchase (as
applicable) and (B) Additional Accelerated Purchase Price for such Additional
Accelerated Purchase (as applicable).  The Company shall not issue any fraction
of a share of Common Stock upon any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up or down to the nearest whole share. All payments
made under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

(e)                                  Compliance with Rules of Principal Market.

 

(i)                                               Exchange Cap.  Subject to
Section 2(e)(ii) below, the Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of shares of Common Stock that would
be issued pursuant to this Agreement would exceed the maximum number of shares
of Common Stock that the Company may issue pursuant to this Agreement and the
transactions contemplated hereby (taking into account all shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of The NASDAQ Stock Market) without (1) breaching the Company’s
obligations under the applicable rules of The NASDAQ Stock Market or (2)
obtaining stockholder approval under the applicable rules of The NASDAQ Stock
Market (which maximum number of shares is 6,304,669, representing 19.99% of the
shares of Common Stock outstanding on the date of this Agreement) (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder

 

9

--------------------------------------------------------------------------------


 

approval of the issuance of Common Stock as contemplated by this Agreement and
the stockholders of the Company have in fact approved the issuance of Common
Stock as contemplated by this Agreement in accordance with the applicable
rules and regulations of The NASDAQ Stock Market, and the Certificate of
Incorporation and Bylaws of the Company.  For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the issuance of Common Stock as contemplated by this Agreement;
provided, that if stockholder approval is not obtained in accordance with this
Section 2(e)(i), the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2(e)(ii) below).

 

(ii)                                               At-Market Transaction. 
Notwithstanding Section 2(e)(i) above, the Exchange Cap shall not be applicable
for any purposes of this Agreement and the transactions contemplated hereby,
solely to the extent that (and only for so long as) the Average Price shall
equal or exceed the Base Price (it being hereby acknowledged and agreed that the
Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all other times during the term of this
Agreement, unless the stockholder approval referred to in Section 2(e)(i) is
obtained).

 

(iii)                                            General.  The Company shall not
issue any shares of Common Stock pursuant to this Agreement if such issuance
would reasonably be expected to result in (A) a violation of the Securities Act
or (B) a breach of the rules and regulations of The NASDAQ Stock Market. The
provisions of this Section 2(e) shall be implemented in a manner otherwise than
in strict conformity with the terms hereof only if necessary to ensure
compliance with the Securities Act and the rules and regulations of The NASDAQ
Stock Market.

 

(f)                                   Beneficial Ownership Limitation. 
Notwithstanding anything to the contrary contained in this Agreement, the
Company and the Investor agree that no shares of Common Stock shall be issued or
sold under this Agreement which, when aggregated with all other shares of Common
Stock then beneficially owned by the Investor and its affiliates (as calculated
pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder), would result in the beneficial ownership by the Investor of more
than 4.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm
orally or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

3.                                      INVESTOR’S REPRESENTATIONS AND
WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)                                 Investment Purpose.   The Investor is
acquiring the Securities as principal for its own account for investment only
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state

 

10

--------------------------------------------------------------------------------


 

securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the Registration Statement described herein
or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.

 

(b)                                 Accredited Investor Status.  The Investor is
an “accredited investor” as that term is defined in Rule 501(a)(3) of Regulation
D promulgated under the Securities Act.

 

(c)                                  Reliance on Exemptions.  The Investor
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.

 

(d)                                 Information.  The Investor understands that
its investment in the Securities involves a high degree of risk.  The Investor
(i) is able to bear the economic risk of an investment in the Securities
including a total loss thereof, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Securities and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and other
matters related to an investment in the Securities.  Neither such inquiries nor
any other due diligence investigations conducted by the Investor or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in Section 4 below.  The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e)                                  No Governmental Review.  The Investor
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of an investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

(f)                                   Transfer or Sale.  The Investor
understands that (i) the Securities may not be offered for sale, sold, assigned
or transferred unless (A) registered pursuant to the Securities Act or (B) an
exemption exists permitting such Securities to be sold, assigned or transferred
without such registration; (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.

 

(g)                                  Validity; Enforcement.  The Transaction
Documents have been duly and validly authorized, executed and delivered on
behalf of the Investor and is a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

11

--------------------------------------------------------------------------------


 

(h)                                 Residency.  The Investor is a resident of
the State of Illinois.

 

(i)                                     No Short Selling.  The Investor
represents and warrants to the Company that at no time prior to the date of this
Agreement has any of the Investor, its agents, representatives or affiliates
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:

 

(a)                                 Organization and Qualification. The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any of its
Subsidiaries is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in a Material Adverse Effect and
no proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  The Company has no Subsidiaries except as set forth in the SEC
Documents (as defined below).

 

(b)                                 Authorization; Enforcement; Validity. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
Transaction Documents entered into or issued by the Company in connection with
this Agreement and the Registration Agreement (collectively, the “Company
Transaction Documents”), and to issue the Securities in accordance with the
terms hereof and thereof, (ii) the execution and delivery of the Company
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares (as defined below in Section 5(e)) and the
reservation for issuance and the issuance of the Purchase Shares issuable under
this Agreement, have been duly authorized by the Company’s board of directors
and/or any authorized committees of the board of directors (collectively, the
“Board of Directors”) and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement has
been, and each other Company Transaction Document shall be on the Commencement
Date, duly executed and delivered by the Company and (iv) this Agreement
constitutes, and each other Company Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved
resolutions (the “Signing Resolutions”) to authorize this Agreement, the
Registration Rights Agreement

 

12

--------------------------------------------------------------------------------


 

and the transactions contemplated hereby and thereby.  The Signing Resolutions
are valid, in full force and effect and have not been modified or supplemented
in any respect.  The Company has delivered to the Investor a true and correct
copy of a unanimous written consent or minutes of a meeting of the Board of
Directors adopting the Signing Resolutions executed by all of the members of the
Board of Directors of the Company.  Except as set forth in this Agreement, no
other approvals or consents of the Company’s Board of Directors, any authorized
committee thereof, and/or stockholders is necessary under applicable laws and
the Company’s Certificate of Incorporation and/or Bylaws to authorize the
execution and delivery of this Agreement, the Registration Rights Agreement or
any of the transactions contemplated hereby or thereby, including, but not
limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

 

(c)                                  Capitalization.  As of the date hereof, the
authorized capital stock of the Company is set forth in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2017.  Except as disclosed in
the SEC Documents (as defined below), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments governing the issuance of securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries, (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement and (vii) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.  The Company has furnished to the
Investor true and correct copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.

 

(d)                                 Issuance of Securities.  Upon issuance and
payment therefor in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and nonassessable and
free from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  Upon issuance in
accordance with the terms and conditions of this Agreement, the Commitment
Shares (as defined below in Section 5(e)) shall be validly issued, fully paid
and nonassessable and free from all taxes, liens, charges, restrictions, rights
of first refusal and preemptive rights with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
60,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares.

 

13

--------------------------------------------------------------------------------


 

(e)                                  No Conflicts.  The execution, delivery and
performance of the Company Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares and the Commitment Shares) will not (i) result in a violation of
the Certificate of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
Bylaws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which would not reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that would not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance, or
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the Company
Transaction Documents in accordance with the terms hereof or thereof.  Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.

 

(f)                                   SEC Documents; Financial Statements. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable.   None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements

 

14

--------------------------------------------------------------------------------


 

and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof.  The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

(g)                                  Absence of Certain Changes.  Except as
disclosed in the SEC Documents, since December 31, 2016, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries.  The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

(h)                                 Absence of Litigation. There is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Acknowledgment Regarding Investor’s
Status.  The Company acknowledges and agrees that the Investor is acting solely
in the capacity of arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities.  The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j)                                    No General Solicitation; No Integrated
Offering.  Neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Securities. Neither the
Company, nor or any of its affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the offer and sale of any of the Securities under the Securities
Act, whether through integration with prior offerings or otherwise, or cause
this offering of the Securities to be integrated with prior offerings by the
Company in a manner that would require stockholder approval pursuant to the
rules of the Principal Market on which any of the securities of the Company are
listed or designated. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market.

 

15

--------------------------------------------------------------------------------


 

(k)                              Intellectual Property Rights.  To the Company’s
knowledge, the Company and its Subsidiaries own or possess adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  None
of the Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l)                                     Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)                             Title.  The Company and its Subsidiaries have
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects (“Liens”) and, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and its Subsidiaries are in compliance with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(n)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost

 

16

--------------------------------------------------------------------------------


 

that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of the Company and its
Subsidiaries, taken as a whole.

 

(o)                                 Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

 

(p)                                 Tax Status.  The Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q)                                 Transactions With Affiliates.   Except as
set forth in the SEC Documents, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)                                    Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Investor’s ownership of the
Securities.

 

(s)                                   Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents that will be timely publicly disclosed by the Company, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information that
is not otherwise disclosed in the Registration Statement or the SEC
Documents.   The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby,

 

17

--------------------------------------------------------------------------------


 

including the disclosure schedules to this Agreement, is true and correct in all
material respects, and, when taken together with the SEC Documents, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t)                                    Foreign Corrupt Practices.   Neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)                                 DTC Eligibility.  The Company, through the
Transfer Agent, currently participates in the DTC Fast Automated Securities
Transfer (FAST) Program and the Common Stock can be transferred electronically
to third parties via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(v)                                 Sarbanes-Oxley. The Company is in compliance
in all material respects with the provisions of the Sarbanes-Oxley Act of 2002,
as amended, which are applicable to it as of the date hereof.

 

(w)                               Certain Fees. No brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 4(w) that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

(x)                                 Investment Company. The Company is not
required to be registered as, and immediately after receipt of payment for the
Securities will not be required to be registered as, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(y)                                 Listing and Maintenance Requirements. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock pursuant
to the Exchange Act nor has the Company received any notification that the SEC
is currently contemplating terminating such registration. Except as set forth in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. Except as set forth in the SEC Documents, the Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

18

--------------------------------------------------------------------------------


 

Except as set forth in the SEC Documents, the Principal Market has not commenced
any delisting proceedings against the Company.

 

(z)                                  Accountants.  The Company’s accountants are
set forth in the SEC Documents and, to the knowledge of the Company, such
accountants are an independent registered public accounting firm as required by
the Securities Act.

 

(aa)                          No Market Manipulation. The Company has not, and
to its knowledge no Person acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

(bb)                          Shell Company Status. The Company is not
currently, and has never been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

(cc)                            No Disqualification Events.  None of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering contemplated
hereby, any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with the
Company in any capacity at the time of sale (each, an “Issuer Covered Person”)
is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3) under the Securities Act. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event.

 

5.                                      COVENANTS.

 

(a)                                 Filing of Current Report and Registration
Statement.  The Company agrees that it shall, within the time required under the
Exchange Act, file with the SEC a report on Form 8-K relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents (the “Current Report”). The Company shall also
file with the SEC, within twenty (20) Business Days from the date hereof, a new
registration statement (the “Registration Statement”) covering only the resale
of the Purchase Shares and all of the Commitment Shares, in accordance with the
terms of the Registration Rights Agreement between the Company and the Investor,
dated as of the date hereof (the “Registration Rights Agreement”).  The Company
shall permit the Investor to review and comment upon the final pre-filing draft
version of the Current Report at least two (2) Business Days prior to its filing
with the SEC, and the Company shall give due consideration to all such comments.
The Investor shall use its reasonable best efforts to comment upon the final
pre-filing draft version of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company.

 

(b)                                 Blue Sky. The Company shall take all such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to register or qualify (i) the issuance of the Commitment Shares and the sale
of the Purchase Shares to the Investor under this Agreement and (ii) any
subsequent resale of all Commitment Shares and all Purchase Shares by the
Investor, in each case, under applicable securities or “Blue Sky” laws of the
states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in

 

19

--------------------------------------------------------------------------------


 

securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(c)                                  Listing/DTC.  The Company shall promptly
secure the listing of all of the Securities to be issued to the Investor under
this Agreement on the Principal Market (subject to official notice of issuance)
and upon each other national securities exchange or automated quotation system,
if any, upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Securities. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock,
including the Securities, on the Principal Market and shall comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules and regulations of the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action that would reasonably
be expected to result in the delisting or suspension of the Common Stock,
including the Securities, on the Principal Market.  The Company shall promptly,
and in no event later than the following Business Day, provide to the Investor
copies of any notices it receives from the Principal Market regarding the
continued eligibility of the Common Stock for listing on the Principal Market;
provided, however, that the Company shall not be required to provide the
Investor copies of any such notice that the Company reasonably believes
constitutes material non-public information and the Company would not be
required to publicly disclose such notice in any report or statement filed with
the SEC under the Exchange Act (including on Form 8-K) or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c).  The Company shall take all action
necessary to ensure that its Common Stock, including the Securities, can be
transferred electronically as DWAC Shares.

 

(d)                                 Prohibition of Short Sales and Hedging
Transactions.  The Investor agrees that beginning on the date of this Agreement
and ending on the date of termination of this Agreement as provided in
Section 11, the Investor and its agents, representatives and affiliates shall
not in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

(e)                                  Issuance of Commitment Shares.  In
consideration for the Investor’s execution and delivery of this Agreement, the
Company shall cause to be issued to the Investor a total of 943,396 shares of
Common Stock (the “Commitment Shares”) immediately upon the execution of this
Agreement and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of such Commitment Shares. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 

(f)                                   Due Diligence; Non-Public Information. 
The Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, and upon providing reasonable advance notice to the
Company, to perform reasonable due diligence on the Company during normal
business hours.  The Company and its officers and employees shall provide
information and reasonably cooperate with the Investor in connection with any
reasonable request by the Investor related to the Investor’s due diligence of
the Company.  Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby.  Each party hereto
acknowledges that the

 

20

--------------------------------------------------------------------------------


 

Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party. The Company confirms that
neither it nor any other Person acting on its behalf shall provide the Investor
or its agents or counsel with any information that constitutes or might
constitute material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of material, non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 48 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor or demonstrate to the
Investor in writing why such information does not constitute material,
non-public information, and (assuming the Investor and Investor’s counsel
disagree with the Company’s determination) the Company shall have failed to
publicly disclose such material, non-public information within such time period.
The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

(g)                                  Purchase Records. The Investor and the
Company shall each maintain records showing the remaining Available Amount at
any given time and the dates and Purchase Amounts for each Regular Purchase,
Accelerated Purchase and Additional Accelerated Purchase or shall use such other
method, reasonably satisfactory to the Investor and the Company.

 

(h)                                 Taxes.   The Company shall pay any and all
transfer, stamp or similar taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock to the Investor made under
this Agreement.

 

(i)                                     Use of Proceeds. The Company will use
the net proceeds from the offering as described in the Registration Statement or
the SEC Documents.

 

(j)                                    Other Transactions. The Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

 

(k)                                 Integration.  From and after the date of
this Agreement, neither the Company, nor or any of its affiliates will, and the
Company shall use its reasonable best efforts to ensure that no Person acting on
their behalf will, directly or indirectly, make any offers or sales of any
security or solicit any offers to buy any security, under circumstances that
would (i) require registration of the offer and sale by the Company to the
Investor of any of the Securities under the Securities Act, or (ii) cause this
offering of the Securities by the Company to the Investor to be integrated with
other offerings by the Company in a manner that would require stockholder
approval pursuant to the rules of the Principal Market on which

 

21

--------------------------------------------------------------------------------


 

any of the securities of the Company are listed or designated, unless in the
case of this clause (ii), stockholder approval is obtained before the closing of
such subsequent transaction in accordance with the rules of such Principal
Market.

 

(l)                                     Limitation on Variable Rate
Transactions.  From and after the date of this Agreement until the earliest of:
(i) the later of (A) the 30-month anniversary of the date of this Agreement and
(B) the 30-month anniversary of the Commencement Date (if the Commencement has
occurred), (ii) the three-month anniversary of the date on which the Investor
has purchased the full Available Amount of Purchase Shares pursuant to this
Agreement, and (iii) the 12-month anniversary of the termination of this
Agreement by the Company pursuant to and in accordance with Section 11(c) of
this Agreement, the Company shall be prohibited from effecting or entering into
an agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance. The Investor shall be entitled to seek injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Common
Stock Equivalents” means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such debt or equity securities (including, without
limitation, pursuant to any “cashless exercise” provision), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions), (ii) issues or sells any debt or equity securities, including
without limitation, Common Stock or Common Stock Equivalents, either (A) at a
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock, or (B) that is subject to or contains any
put, call, redemption, buy-back, price-reset, or other similar provision or
mechanism (including, without limitation, a “Black-Scholes” put or call right
but excluding any warrant issued by the Company in connection with any private
placement or registered offering that provided for a cash payment to the holder
upon a change of control or fundamental change transaction where the value of
the cash payment to the holder was based on a “Black-Scholes” or substantially
similar calculation) that provides for the issuance of additional debt or equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) Common Stock or options to employees,
officers, directors or vendors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by the Board of Directors or a majority of
the members of a committee of directors established for such purpose,
(b) (1) any Securities issued to the Investor pursuant to this Agreement,
(2) any securities issued upon the exercise or exchange of or conversion of any
shares of Common Stock or Common Stock Equivalents held by the Investor at any
time, or (3) any securities issued upon the

 

22

--------------------------------------------------------------------------------


 

exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities
referred to in this clause (3) have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, (c) securities
issued pursuant to acquisitions or strategic transactions approved by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions or strategic transactions can
have a Variable Rate Transaction component, provided that any such issuance
shall only be to a Person (or to the equity holders of a Person) which is,
itself or through its subsidiaries, an operating company or an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) Common Stock issued pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer, (e) any warrant, convertible note, convertible
security or other security convertible or exercisable for Common Stock issued by
the Company that contains customary and proportionate conversion rate or
conversion price or exercise price adjustments for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction,
or (f) any Common Stock or Common Stock Equivalents issued to the Company’s
lenders issued in exchange for debt provided pursuant to the Term Loan Agreement
(the “Loan Agreement”), dated as of September 22, 2015, among the Company, the
Subsidiary Guarantors (as defined in the Loan Agreement) and the Company’s
lenders in connection with any restructuring of that arrangement.

 

6.                                      TRANSFER AGENT INSTRUCTIONS.

 

(a)                               On the date of this Agreement, the Company
shall issue irrevocable instructions to the Transfer Agent substantially in the
form attached hereto as Exhibit C to issue the Commitment Shares in accordance
with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) or book-entry statement(s) representing the
Commitment Shares, except as set forth below, shall bear the following
restrictive legend (the “Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

(b)                               On the earlier of (i) the Commencement Date
and (ii) such time that the Investor shall request, provided all conditions of
Rule 144 under the Securities Act are met, the Company shall, no later than one
(1) Business Day following the delivery by the Investor to the Company or the
Transfer Agent of one or more legended certificates or book-entry statements
representing the Commitment Shares (which certificates or book-entry statements
the Investor shall promptly deliver on or prior to the first to occur of the
events described in clauses (i) and (ii) of this sentence), as directed by the
Investor, issue and deliver

 

23

--------------------------------------------------------------------------------


 

(or cause to be issued and delivered) to the Investor, as requested by the
Investor, either: (A) a certificate or book-entry statement representing such
Commitment Shares that is free from all restrictive and other legends or (B) a
number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares.  The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Purchase Shares in accordance with the
terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares or the Commitment Shares from and after
Commencement, and the Purchase Shares and the Commitment Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the
(i) purchase price paid for such shares of Common Stock (as applicable) and
(ii) the Closing Sale Price of the Common Stock on the date of the Investor’s
written instruction.

 

7.                                      CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

 

(a)                                 The Investor shall have executed each of the
Transaction Documents and delivered the same to the Company;

 

(b)                                 The Registration Statement covering the
resale of the Purchase Shares and all of the Commitment Shares shall have been
declared effective under the Securities Act by the SEC, and no stop order with
respect to the Registration Statement shall be pending or threatened by the SEC;
and

 

(c)                                  The representations and warranties of the
Investor shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date as though made at that time.

 

24

--------------------------------------------------------------------------------


 

8.                                      CONDITIONS TO THE INVESTOR’S OBLIGATION
TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

 

(a)                                 The Company shall have executed each of the
Transaction Documents and delivered the same to the Investor;

 

(b)                                 The Company shall have issued or caused to
be issued to the Investor (i) one or more certificates or book-entry statements
representing the Commitment Shares free from all restrictive and other legends
or (ii) a number of shares of Common Stock equal to the number of Commitment
Shares as DWAC Shares, in each case in accordance with Section 6(b);

 

(c)                                  The Common Stock shall be listed or quoted
on the Principal Market, trading in the Common Stock shall not have been within
the last 365 days suspended by the SEC or the Principal Market, and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing or quotation on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance;

 

(d)                                 The Investor shall have received the
opinions of the Company’s legal counsel dated as of the Commencement Date
substantially in the form heretofore agreed by the parties hereto;

 

(e)                                  The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, the portion of such
representations and warranties so qualified shall be true and correct without
further qualification) as of the date hereof and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date) and the
Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date. 
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

(f)                                   The Board of Directors of the Company
shall have adopted resolutions approving the Transaction Documents and the
related transactions as of the Commencement Date;

 

(g)                                  As of the Commencement Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting purchases of Purchase Shares hereunder, 60,000,000
shares of Common Stock;

 

(h)                                 The Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement each
shall have been delivered to and acknowledged in writing by the Company and the
Company’s Transfer Agent (or any successor transfer agent);

 

25

--------------------------------------------------------------------------------


 

(i)                                     The Company shall have delivered to the
Investor a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Commencement Date;

 

(j)                                    The Company shall have delivered to the
Investor a certified copy of the Certificate of Incorporation as certified by
the Secretary of State of the State of Delaware within ten (10) Business Days of
the Commencement Date;

 

(k)                                 The Company shall have delivered to the
Investor a secretary’s certificate executed by the Secretary of the Company,
dated as of the Commencement Date, in the form attached hereto as Exhibit B;

 

(l)                                     The Registration Statement covering the
resale of the Purchase Shares and all of the Commitment Shares shall have been
declared effective under the Securities Act by the SEC, and no stop order with
respect to the Registration Statement shall be pending or threatened by the SEC.
The Company shall have prepared and filed with the SEC, not later than one
(1) Business Day after the effective date of the Registration Statement, a final
and complete prospectus (the preliminary form of which shall be included in the
Registration Statement) and shall have delivered to the Investor a true and
complete copy thereof. Such prospectus shall be current and available for the
resale by the Investor of all of the Securities covered thereby. The Current
Report shall have been filed with the SEC, as required pursuant to Section 5(a).
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or prior to
the Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(m)                             No Event of Default (as defined below) has
occurred, or any event which, after notice and/or lapse of time, would
reasonably be expected to become an Event of Default has occurred;

 

(n)                                 All federal, state and local governmental
laws, rules and regulations applicable to the transactions contemplated by the
Transaction Documents and necessary for the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby in accordance with the terms thereof shall have been
complied with, and all consents, authorizations and orders of, and all filings
and registrations with, all federal, state and local courts or governmental
agencies and all federal, state and local regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable
rules and regulations of the Principal Market, or otherwise required by the SEC,
the Principal Market or any state securities regulators;

 

(o)                                 No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, local or foreign court or governmental
authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents; and

 

(p)                                 No action, suit or proceeding before any
federal, state, local or foreign arbitrator or any court or governmental
authority of competent jurisdiction shall have been commenced or threatened, and
no inquiry or investigation by any federal, state, local or foreign governmental
authority of competent jurisdiction shall have been commenced or threatened,
against the Company, or any of the officers,

 

26

--------------------------------------------------------------------------------


 

directors or affiliates of the Company, seeking to restrain, prevent or change
the transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.

 

9.                                      INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, officers, directors, employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

27

--------------------------------------------------------------------------------


 

10.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)                                 the effectiveness of a registration
statement registering the resale of the Securities lapses for any reason
(including, without limitation, the issuance of a stop order or similar order)
or such registration statement (or the prospectus forming a part thereof) is
unavailable to the Investor for resale of any or all of the Securities to be
issued to the Investor under the Transaction Documents, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
one registration statement with another registration statement, including
(without limitation) by terminating a prior registration statement when it is
effectively replaced with a new registration statement covering Securities
(provided in the case of this clause (ii) that all of the Securities covered by
the superseded (or terminated) registration statement that have not theretofore
been resold are included in the superseding (or new) registration statement);

 

(b)                                 the suspension of the Common Stock from
trading on the Principal Market for a period of one (1) Business Day, provided
that the Company may not direct the Investor to purchase any shares of Common
Stock during any such suspension;

 

(c)                                  the delisting of the Common Stock from The
NASDAQ Global Market, provided, however, that the Common Stock is not
immediately thereafter trading on the New York Stock Exchange, The NASDAQ
Capital Market, The NASDAQ Global Select Market, the NYSE American, the NYSE
Arca, the OTC Bulletin Board or OTC Markets (or nationally recognized successor
to any of the foregoing);

 

(d)                                 the failure for any reason by the Transfer
Agent to issue Purchase Shares to the Investor within three (3) Business Days
after the applicable Purchase Date, Accelerated Purchase Date or Additional
Accelerated Purchase Date, as applicable, on which the Investor is entitled to
receive such Purchase Shares;

 

(e)                                  the Company breaches any representation,
warranty, covenant or other term or condition under any Transaction Document if
such breach would reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues for a period of at least five (5) consecutive Business
Days;

 

(f)                                   if any Person commences a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law;

 

(g)                                  if the Company, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

28

--------------------------------------------------------------------------------


 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (i) is for relief against the
Company in an involuntary case, (ii) appoints a Custodian of the Company or for
all or substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary;

 

(i)                                     if at any time the Company is not
eligible to transfer its Common Stock electronically as DWAC Shares; or

 

(j)                                    if at any time after the Commencement
Date, the Exchange Cap is reached (to the extent such Exchange Cap is applicable
pursuant to Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice.

 

11.                               TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)                                 If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors (any of which would be an Event of
Default as described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement
shall automatically terminate without any liability or payment to the Company
(except as set forth below) without further action or notice by any Person.

 

(b)                                 In the event that (i) the Company fails to
file the Registration Statement with the SEC within the period specified in
Section 5(a) hereof in accordance with the terms of the Registration Rights
Agreement or (ii) the Commencement shall not have occurred on or before
February 28, 2018, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, then, in the case of
clause (i) above, this Agreement may be terminated by the Investor at any time
prior to the filing of the Registration Statement and, in the case of clause
(ii) above, this Agreement may be terminated by either party at the close of
business on February 28, 2018 or thereafter, in each case without liability of
such party to the other party (except as set forth below); provided, however,
that the right to terminate this Agreement under this Section 11(b) shall not be
available to any party if such party is then in breach of any covenant or
agreement contained in this Agreement or any representation or warranty of such
party contained in this Agreement fails to be true and correct such that the
conditions set forth in Section 7(c) or Section 8(e), as applicable, could not
then be satisfied.

 

(c)                                  At any time after the Commencement Date,
the Company shall have the option to terminate this Agreement for any reason or
for no reason by delivering notice (a “Company Termination Notice”) to the
Investor electing to terminate this Agreement without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).  The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor.

 

29

--------------------------------------------------------------------------------


 

(d)                                 This Agreement shall automatically terminate
on the date that the Company sells and the Investor purchases the full Available
Amount as provided herein, without any action or notice on the part of any party
and without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

(e)                                  If, for any reason or for no reason, the
full Available Amount has not been purchased in accordance with Section 2 of
this Agreement by the Maturity Date, this Agreement shall automatically
terminate on the Maturity Date, without any action or notice on the part of any
party and without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to pending Regular Purchases, Accelerated Purchases or Additional
Accelerated Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases under this Agreement
and (B) the Registration Rights Agreement, which shall survive any such
termination, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.

 

12.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Illinois, County of Cook, for the adjudication of any dispute hereunder or under
the other Transaction Documents or in connection herewith or therewith, or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature or signature delivered by e-mail in a “.pdf” format data
file shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement.  The Transaction
Documents supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the subject matter thereof, and this Agreement, the other Transaction
Documents and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters.  The Company acknowledges and agrees that is has not
relied on, in any manner whatsoever, any representations or statements, written
or oral, other than as expressly set forth in the Transaction Documents.

 

(f)                                   Notices.  Any notices, consents or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt when delivered personally; (ii) upon receipt when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Avinger, Inc.

400 Chesapeake Drive

Redwood City, CA 94063

Telephone:                                   (650) 241-7900

Facsimile:                                         (650) 363-2401

E-mail:                                                       
jsoinski@avinger.com

Attention:                                         Jeffrey Soinski, President
and Chief Executive Officer

 

With a copy to (which shall not constitute notice or service of process):

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Telephone:                                   (650) 493-9300

Facsimile:                                         (650) 493-6811

 

31

--------------------------------------------------------------------------------


 

E-mail:                                                       
poettinger@wsgr.com

Attention:                                         Philip H. Oettinger, Esq.

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:                                   (312) 822-9300

Facsimile:                                         (312) 822-9301

E-mail:                                                       
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:                                         Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:                                   (212) 692-6267

Facsimile:                                         (212) 983-3115

E-mail:                                                       
ajmarsico@mintz.com

Attention:                                         Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

 

Computershare

520 Pike Street, Suite 1305

Seattle, WA  98101

Telephone:                                   (206) 674-3050

Facsimile:                                         (206) 674-3059

Attention:                                         Lisa Porter, Assistant Vice
President

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Investor, including by merger or consolidation.  The Investor may not assign its
rights or obligations under this Agreement.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and assigns and, except as set forth in Section 9, is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

32

--------------------------------------------------------------------------------


 

(i)                                     Publicity.  The Company shall afford the
Investor and its counsel with the opportunity to review and comment upon the
form and substance of, and shall give reasonable consideration to all such
comments from the Investor or its counsel on, any press release, SEC filing or
any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Securities, the
Transaction Documents or the transactions contemplated thereby, not less than 24
hours prior to the issuance, filing or public disclosure thereof. The Investor
must be provided with a final version of any such press release, SEC filing or
other public disclosure at least 24 hours prior to any release, filing or use by
the Company thereof. The Company agrees and acknowledges that its failure to
fully comply with this provision constitutes a Material Adverse Effect.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
consummate and make effective, as soon as reasonably possible, the Commencement,
and to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

(k)                                 No Financial Advisor, Placement Agent,
Broker or Finder.    The Company represents and warrants to the Investor that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Investor represents
and warrants to the Company that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.

 

(l)                                     No Strict Construction.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

(m)                             Remedies, Other Obligations, Breaches and
Injunctive Relief.  The Investor’s remedies provided in this Agreement,
including, without limitation, the Investor’s remedies provided in Section 9,
shall be cumulative and in addition to all other remedies available to the
Investor under this Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), no remedy of the Investor
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Investor’s right
to pursue actual damages for any failure by the Company to comply with the terms
of this Agreement.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Investor and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Investor
shall be entitled to seek, in addition to all other available remedies, an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

(n)                                 Enforcement Costs.  The Company and the
Investor agree that: (i) if this Agreement is placed by either party to this
Agreement in the hands of such party’s attorney for enforcement against the
other party or is enforced by a party through any legal proceeding, then the
party against whom enforcement is sought shall pay the initiating party, as
incurred by the initiating party, all reasonable costs

 

33

--------------------------------------------------------------------------------


 

and expenses including attorneys’ fees incurred in connection therewith, in
addition to all other amounts due hereunder; (ii) if an attorney is retained to
represent the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Agreement, then the Company shall pay to the Investor, as incurred by the
Investor, all reasonable costs and expenses including attorneys’ fees incurred
in connection therewith, in addition to all other amounts due hereunder, and
(iii) if an attorney is retained to represent a party to this Agreement in any
other proceedings whatsoever in connection with this Agreement that were not
initiated by such party, then the initiating party not subject to the proceeding
shall pay to the party that is subject to the proceeding, as incurred by the
such party, all reasonable costs and expenses including attorneys’ fees incurred
in connection therewith, in addition to all other amounts due hereunder.

 

(o)                                 Amendment and Waiver; Failure or Indulgence
Not Waiver.  No provision of this Agreement may be amended or waived by the
parties from and after the date that is one (1) Business Day immediately
preceding the initial filing of the Registration Statement with the SEC. Subject
to the immediately preceding sentence, (i) no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto and
(ii) no provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

*     *     *     *     *

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

THE COMPANY:

 

 

 

AVINGER, INC.

 

 

 

 

 

By:

/s/ Matthew Ferguson

 

Name: Matthew Ferguson

 

Title: Chief Financial Officer

 

 

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Josh Scheinfeld

 

Name: Josh Scheinfeld

 

Title: President

 

35

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Secretary’s Certificate

Exhibit C

Form of Letter to Transfer Agent

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of November 3, 2017,
(“Purchase Agreement”), by and between AVINGER, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).  Terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Purchase Agreement.

 

The undersigned,            ,                of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.                                      I am the               of the Company
and make the statements contained in this Certificate;

 

2.                                      The representations and warranties of
the Company are true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 of the Purchase Agreement, in which case, such
representations and warranties are true and correct without further
qualification) as of the date when made and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, in which case such representations and warranties are
true and correct as of such date);

 

3.                                      The Company has performed, satisfied and
complied in all material respects with covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.

 

4.                                      The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this     day of
           .

 

 

 

 

Name:

 

Title:

The undersigned as Secretary of AVINGER, INC., a Delaware corporation, hereby
certifies that             is the duly elected, appointed, qualified and acting
         of           and that the signature appearing above is his genuine
signature.

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of November 3, 2017
(“Purchase Agreement”), by and between AVINGER, INC., a Delaware corporation
(the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Fifteen Million Dollars
($15,000,000) of the Company’s Common Stock, $0.001  par value per share (the
“Common Stock”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned,             , Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1.                                      I am the Secretary of the Company and
make the statements contained in this Secretary’s Certificate.

 

2.                                      Attached hereto as Exhibit A and
Exhibit B are true, correct and complete copies of the Company’s bylaws
(“Bylaws”) and Certificate of Incorporation (“Charter”), in each case, as
amended through the date hereof, and no action has been taken by the Company,
its directors, officers or stockholders, in contemplation of the filing of any
further amendment relating to or affecting the Bylaws or Charter.

 

3.                                      Attached hereto as Exhibit C are true,
correct and complete copies of the resolutions duly adopted by the Board of
Directors of the Company on              , at which a quorum was present and
acting throughout.  Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Purchase Agreement, or the issuance,
offering and sale of the Purchase Shares and the Commitment Shares and (ii) and
the performance of the Company of its obligation under the Transaction Documents
as contemplated therein.

 

4.                                            As of the date hereof, the
authorized, issued and reserved capital stock of the Company is as set forth on
Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this     day of
            .

 

 

 

 

Secretary

 

The undersigned as             of AVINGER, INC., a Delaware corporation, hereby
certifies that              is the duly elected, appointed, qualified and acting
Secretary of          , and that the signature appearing above is his genuine
signature.

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

[DATE]

 

[TRANSFER AGENT]

 

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear               ,

 

On behalf of Avinger, Inc. (the “Company”), you are hereby instructed to issue
as soon as possible a book-entry statement representing an aggregate of 943,396
shares of our common stock in the name of Lincoln Park Capital Fund, LLC.  The
book-entry statement should be dated November 3, 2017.  The book-entry statement
should bear the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

--------------------------------------------------------------------------------


 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help.  Please call me at                          
if you have any questions or need anything further.

 

AVINGER, INC.

 

 

BY:

 

 

 

[name]

 

 

[title]

 

 

--------------------------------------------------------------------------------